





RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
PREFERRED APARTMENT COMMUNITIES, INC.
2019 STOCK INCENTIVE PLAN
[Employee Form]

THIS AGREEMENT (this “Agreement”) made as of _________, by and between Preferred
Apartment Communities, Inc. (the “Company”) and ____________________ (the
“Participant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Preferred Apartment Communities, Inc. 2019
Stock Incentive Plan (as amended, the “Plan”), which is administered by the
Compensation Committee of the Company’s Board of Directors (the “Committee”);
and
WHEREAS, pursuant to Section 3.1 of the Plan, the Committee may grant to
employees of the Company Awards (as such term is defined in the Plan), including
Stock Awards granted pursuant to Section 4.4 of the Plan relating to shares of
the Company’s common stock, par value $0.01 per share (“Common Stock”); and
WHEREAS, the Shares (as defined below) are to be subject to certain
restrictions;
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Grant of Shares. Subject to the restrictions, terms and conditions of this
Agreement, the Company has awarded the Participant [________] shares of validly
issued Common Stock (the “Shares”), effective as of [_____________] (the “Grant
Date”). Pursuant to Section 2, the Shares are subject to certain restrictions,
which restrictions relate to the Continuous Service (as such term is defined in
the Plan) of the Participant as an employee of the Company. While such
restrictions are in effect, the Shares subject to such restrictions shall be
referred to herein as “Restricted Stock.”
2.    Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Shares, except as set
forth in the Plan or this Agreement. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.




3.    Restricted Stock.
(a)    Retention of Certificates. Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless,
to the extent permitted under applicable law, it elects to issue the Shares in
the form of uncertificated shares and recognize such ownership through an
uncertificated book entry account maintained by the Company (or its designee) on
behalf of the Participant or through another similar method. The stock
certificates shall be registered in the Participant’s name and shall bear any
legend required under the Plan or Section 4. Unless held in uncertificated book
entry form, such stock certificates shall be held in custody by the Company (or
its designated agent) until the restrictions thereon shall have lapsed. Upon the
Company’s request, the Participant shall deliver to the Company a duly signed
stock power, endorsed in blank, relating to the Restricted Stock. If the
Participant receives a stock dividend on the Restricted Stock or the shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
(other than cash dividends on or after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, or any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including, without limitation, any certificates representing
shares duly endorsed in blank or accompanied by stock powers duly executed in
blank, and such RS Property shall be subject to the same restrictions,
including, without limitation, the restrictions in this Section 3(a), as the
Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.”
(b)    Rights with Regard to Restricted Stock. Subject to Section 8, and until
the Shares are sold or otherwise disposed of, the Participant will have the
right to vote the Restricted Stock, to receive and retain any dividends payable
to holders of record of Restricted Stock on and after the transfer of the
Restricted Stock to the Participant (although such dividends shall be treated,
to the extent required by applicable law, as additional compensation for tax
purposes if paid on Restricted Stock, and stock dividends will be subject to the
restrictions provided in Section 3(a)), and to exercise all other rights, powers
and privileges of a holder of Common Stock with respect to the Restricted Stock
set forth in the Plan, except that: (i) the Participant shall not be entitled to
delivery of the stock certificate or certificates representing the Restricted
Stock until the Restriction Period shall have expired; (ii) the Company (or its
designated agent) shall retain custody of the stock certificate or certificates
representing the Restricted Stock and the other RS Property during the
Restriction Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restriction Period; (iv) the Participant shall not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Stock during the Restriction Period; and (v) if the Participant forfeits any
rights he or she has under this Agreement in accordance with Section 3(c), the
Participant shall, on the date of such forfeiture, no longer have any rights as
a stockholder with respect to the Shares and shall no longer be entitled to vote
or receive dividends on such Shares.
(c)    Vesting. The Restricted Stock shall become vested and cease to be
Restricted Stock pursuant to the following schedule; provided that the
Participant has not had a Termination (as such term is defined in Section 3(d)
below) any time prior to the vesting date:
Vesting Dates
Number of Shares
[•]
[•]



Fractional shares shall not vest hereunder, and when any provision hereof may
cause a fractional share to vest, any vesting in such fractional share shall be
postponed until such fractional share and other fractional shares equal a vested
whole share.
There shall be no proportionate or partial vesting in the period prior to the
applicable vesting date, and all vesting shall occur only on the applicable
vesting dates; provided, however, that no Termination has occurred prior to such
dates.
Except to the extent otherwise provided under any separate written change in
control or severance plan that may be established by the Company and applicable
to the Participant, the Restricted Stock will become vested in connection with a
Change in Control (as such term is defined in the Plan) only as provided for
Time-Based Awards under Section 6.1 of the Plan. More specifically, in the event
of a Change in Control, as to the Restricted Stock subject to this Agreement
(the “Award”), (a) if the acquirer in the Change in Control does not agree,
after the Change in Control, to continue to maintain the Award in accordance
with the terms of this Agreement, the Restricted Stock shall become immediately
vested as of the date of the Change in Control, or (b) if the acquirer in the
Change in Control continues, after the Change in Control, to maintain the Award
in accordance with the terms of this Agreement (subject to adjustment in the
number and kind of securities, pursuant to Section 7.2 of the Plan in connection
with the Change in Control, as approved by the Committee or the Board of
Directors before the Change in Control), the Restricted Stock shall become
immediately vested as of the date of the Participant’s termination of Continuous
Service that occurs during the 24-month period following the Change in Control
by the Company or an Affiliate without Cause (as defined in the Plan) or by the
Participant for Good Reason (as defined in the Plan).



    The Restricted Stock will become fully vested on the death or Disability (as
defined in the Plan) of the Participant.


The provisions of Section 7.10 of the Plan regarding clawbacks shall apply to
the Restricted Stock.


When any shares of Restricted Stock become vested, the Company shall promptly
issue and deliver, unless the Company is using book entry, to the Participant a
new stock certificate registered in the name of the Participant for such shares
of Restricted Stock without the legend set forth in Section 4(a) and deliver to
the Participant any related other RS Property, subject to applicable
withholding.


(d)    Forfeiture. The Participant shall forfeit to the Company, without
compensation, other than repayment of any par value paid by the Participant for
the Shares (if any), any and all Restricted Stock (but no vested Shares) and RS
Property upon the Participant's Termination. For purposes of this Agreement,
“Termination” shall mean a termination of the Participant’s Continuous Service,
other than as provided above with respect to a termination due to: (i) a Change
in Control; or (ii) the death or Disability of the Participant.
(e)    Withholding. To the extent that the receipt, vesting, or settlement of
the Shares granted under this Agreement results in compensation income or wages
to the Participant for federal, state, local and/or foreign tax purposes, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of obligations for the payment of withholding taxes and other tax
obligations relating to the Shares granted under this Agreement, which
arrangements include the delivery of cash or cash equivalents, Shares (including
previously owned Shares, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of Shares granted under this
Agreement), other property, or any other legal consideration the Committee deems
appropriate. If such tax obligations are satisfied through net settlement, or
the surrender of previously owned Shares, the maximum number of Shares that may
be so withheld (or surrendered) shall be the number of Shares that have an
aggregate Fair Market Value (as such term is defined in the Plan) on the date of
withholding or surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, local
and/or foreign tax purposes, including payroll taxes, that may be utilized
without creating adverse accounting treatment for the Company with respect to
the Shares granted under this Agreement, as determined by the Committee. The
Participant acknowledges that there may be adverse tax consequences upon the
receipt, vesting or settlement of the Shares granted under this Agreement or
disposition of the Shares granted under this Agreement and that the Participant
has been advised, and hereby is advised, to consult a tax advisor. The
Participant represents that the Participant is in no manner relying on the
Company’s Board of Directors (“Board of Directors”), the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.
(f)    Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
3(e). The Participant acknowledges (a) that the Participant has been advised to
consult with a tax advisor regarding the tax consequences of the award of
Shares, and (b) that it is the Participant's sole responsibility, and not the
Company's, to file timely and properly the election under Section 83(b) of the
Code and any corresponding provisions of state tax laws if the Participant
elects to utilize such election, even if the Participant requests that the
Company or its representative file such election on the Participant’s behalf.
(g)    Delivery Delay. The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements, and
the Company is not obligated to issue or deliver any securities if, in the
opinion of counsel for the Company, the issuance of the Shares shall constitute
a violation by the Participant or the Company of any provisions of any
applicable federal or state law or of any regulations of any governmental
authority or any national securities exchange.
4.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:
(a)    “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance, or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Preferred
Apartment Communities, Inc. (the “Company”) 2019 Stock Incentive Plan (as the
same may be amended or amended and restated from time to time, the “Plan”) and
an agreement entered into between the registered owner and the Company dated
_________________. Copies of such Plan and agreement are on file at the
principal office of the Company.”
(b)    “The shares represented by this certificate are subject to restrictions
on Beneficial Ownership and Constructive Ownership and Transfer for the purpose
of the maintenance by Preferred Apartment Communities, Inc. (the “Company”) of
its status as a real estate investment trust (“REIT”) under the Internal Revenue
Code of 1986, as amended (the “Code”). Subject to certain further restrictions
and except as expressly provided in the Company’s charter, (i) no Person, other
than an Excepted Holder, shall Beneficially Own or Constructively Own Shares in
excess of the Aggregate Share Ownership Limit. No Excepted Holder shall
Beneficially Own or Constructively Own Shares in excess of the Excepted Holder
Limit for such Excepted Holder, (ii) no Person shall Beneficially Own or
Constructively Own Shares to the extent that such Beneficial Ownership or
Constructive Ownership of Shares would result in the Company being “closely
held” within the meaning of Section 856(h) of the Code (without regard to
whether the ownership interest is held during the last half of a taxable year),
or otherwise failing to qualify as a REIT (including, but not limited to,
Beneficial Ownership or Constructive Ownership that would result in the Company
actually owning or Constructively Owning an interest in a tenant that is
described in Section 856(d)(2)(B) of the Code if the income derived by the
Company from such tenant would cause the Company to fail to satisfy any of the
gross income requirements of Section 856(c) of the Code), and (iii) any Transfer
of Shares that, if effective, would result in Shares being Beneficially Owned by
less than 100 Persons (determined under the principles of Section 856(a)(5) of
the Code) shall be void ab initio, and the intended transferee shall acquire no
rights in such Shares. If any of the restrictions on Transfer or ownership set
forth in (i) or (ii) above are violated, the Shares of capital stock represented
hereby will be automatically transferred to a trustee of a Trust for the benefit
of one or more Charitable Beneficiaries; provided, however, that if such
Transfer would not be effective to cure the violation, the Transfer of that
number of Shares of capital stock that would otherwise cause the violation shall
be void ab initio. In addition, the Company may take other actions, including
redeeming Shares upon the terms and conditions specified by the Board of
Directors in its sole and absolute discretion if the Board of Directors
determines that ownership or a Transfer or other event may violate the
restrictions described above. All capitalized terms in this legend have the
meanings defined in the charter of the Company, as the same may be amended from
time to time, a copy of which, including the restrictions on Transfer and
ownership, will be furnished to each holder of capital stock of the Company on
request and without charge. Requests for such a copy may be directed to the
Secretary of the Company at its principal office.”
(c)    Any legend required to be placed thereon by applicable blue sky laws of
any state.
The Company will furnish to any stockholder, on request and without charge, a
full statement of the information required by Section 2-211(b) of the
Corporations and Associations Article of the Annotated Code of Maryland with
respect to the designations and any preferences, conversion and other rights,
voting powers, restrictions, limitations as to dividends and other
distributions, qualifications, and terms and conditions of redemption of the
stock of each class which the Company has authority to issue and, if the Company
is authorized to issue any preferred or special class in series, (i) the
differences in the relative rights and preferences between the shares of each
series to the extent set, and (ii) the authority of the Board of Directors to
set such rights and preferences of subsequent series. The foregoing summary does
not purport to be complete and is subject to and qualified in its entirety by
reference to the charter of the Company, a copy of which will be sent without
charge to each stockholder who so requests. Such request must be made to the
Secretary of the Company at its principal office.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.


5.    Securities Acknowledgment. Participant recognizes that if the Participant
is an “affiliate” within the meaning of Rule 144 under the Securities Act of
1933, as amended, that any sales of the Shares may be made only in compliance
with Rule 144.
6.    No Obligation to Continue Employment or Awards . This Agreement is not an
agreement of employment. This Agreement does not guarantee that the Participant
will continue as an employee or officer of the Company or any Affiliate during
the entire, or any portion of the, term of this Agreement, including, but not
limited to, any period during which the Restricted Stock is outstanding, nor
does it modify in any respect the right of the Company to terminate such
employment or service relationship at any time. The grant of Shares is a
one-time benefit that does not create any contractual or other right to receive
a grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.
7.    Power of Attorney. The Company, its successors and assigns are hereby
appointed the attorneys-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorneys-in-fact may
deem necessary or advisable to accomplish the purposes of this Agreement, which
appointment as attorneys-in-fact is irrevocable and coupled with an interest.
The Company, as attorney-in-fact for the Participant, may in the name and stead
of the Participant, make and execute all conveyances, assignments and transfers
of the Shares and property provided for in this Agreement and cancel any Shares
that are forfeited in accordance with Section 3(c) or withheld in accordance
with Section 3(e), and the Participant hereby ratifies and confirms all that the
Company, as said attorney-in-fact, shall do by virtue hereof. Nevertheless, the
Participant shall, if so requested by the Company, execute and deliver to the
Company all such instruments as may, in the judgment of the Company, be
advisable for such purpose.
8.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Restricted Stock unless and until the
Participant has become the holder of record of the Shares, whether the Shares
are represented by a certificate or through book entry or another similar
method, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any Shares, except as
otherwise specifically provided for in the Plan or this Agreement.
9.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the respective
meanings set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.
10.    Amendment. To the extent applicable, the Board of Directors or the
Committee may at any time and from time to time amend, in whole or in part, any
or all of the provisions of this Agreement to comply with Section 409A of the
Code and the regulations thereunder or any other applicable law and may also
amend, suspend or terminate this Agreement subject to the terms of the Plan. The
award of Restricted Stock pursuant to this Agreement is not intended to be
considered “deferred compensation” for the purposes of Section 409A of the Code.
11.    Notices. Any notice or communication given hereunder (each, a “Notice”)
shall be in writing and shall be sent by personal delivery, by courier or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below:
If to the Company, to:
Preferred Apartment Communities, Inc.
3284 Northside Parkway NW, Suite 150
Atlanta, GA 30327
Attention: General Counsel


If to the Participant, to the address of the Participant on file with the
Company; or such other address or to the attention of such other person as a
party shall have specified by prior Notice to the other party. Each Notice shall
only be given and effective upon actual receipt (or refusal of receipt).
12.    Acceptance. The Participant shall forfeit the Restricted Stock if the
Participant does not execute this Agreement within a period of 60 days from the
date the Participant receives this Agreement (or such other period as the
Committee shall provide). The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Restricted Stock subject to all of
the terms and conditions of the Plan and this Agreement.
13.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
14.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Shares shall be adjusted or
terminated in any manner as contemplated by Section 7.2 of the Plan.
15.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
(b)    All questions concerning the construction, validity and interpretation of
this Agreement will be governed by, and construed in accordance with, the
domestic laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Maryland or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Maryland.
(c)    In the event of any dispute, controversy or claim between the Company or
any Affiliate and the Participant in any way concerning, arising out of or
relating to the Plan or this Agreement (a “Dispute”), including without
limitation any Dispute concerning, arising out of or relating to the
interpretation, application or enforcement of the Plan or this Agreement, the
parties hereby (i) agree and consent to the personal jurisdiction of the courts
of the State of Georgia located in Fulton County and/or the Federal courts of
the United States of America located in the Northern District of Georgia
(collectively, the “Agreed Venue”) for resolution of any such Dispute, (ii)
agree that those courts in the Agreed Venue, and only those courts, shall have
exclusive jurisdiction to determine any Dispute, including, without limitation,
any appeal, and (iii) agree that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of Georgia. The parties also hereby irrevocably (A) submit to the
jurisdiction of any competent court in the Agreed Venue (and of the appropriate
appellate courts therefrom), (B) to the fullest extent permitted by law, waive
any and all defenses the parties may have on the grounds of lack of jurisdiction
of any such court and any other objection that such parties may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court (including without limitation any defense that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum), and (C) consent to service of process in any such suit, action or
proceeding, anywhere in the world, whether within or without the jurisdiction of
any such court, in any manner provided by applicable law. Without limiting the
foregoing, each party agrees that service of process on such party pursuant to a
notice as provided in Section 11 shall be deemed effective service of process on
such party. Any action for enforcement or recognition of any judgment obtained
in connection with a Dispute may enforced in any competent court in the Agreed
Venue or in any other court of competent jurisdiction.
(d)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(e)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(f)    In lieu of receiving documents in paper format, the Participant agrees,
to the fullest extent permitted by law, to accept electronic delivery of any
documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports and all other
forms of communications) in connection with this and any other award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which the
Participant has access. The Participant hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may be required to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.
(g)    The value of the Participant’s Restricted Stock is not part of his or her
normal or expected compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
PREFERRED APARTMENT COMMUNITIES, INC.


By:     
Joel T. Murphy
Chief Executive Officer
PARTICIPANT
____________________________________

[INSERT NAME]


 